Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed December 20th, 2021 does not place the application in condition for allowance.
The previous grounds for rejection in the Office Action dated September 24th, 2021 is maintained.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




s 1-5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (US 2015/0228879 A1).

In view of Claim 1, Kato et al. discloses a thermoelectric conversion material having, on a support, a thin film of a thermoelectric semiconductor composition (See Abstract & Paragraph 0017) comprising:
thermoelectric semiconductor fine particles that have an average particle size of 10 nm to 200 microns (Paragraph 0029);
a heat-resistant resin (Paragraph 0042);
and an inorganic ionic compound (Paragraph 0033-0034);
the inorganic ionic compound can comprise a lithium cation and the anions can be selected from inorganics such as a bromide ion (or the like).
wherein a bond between the thermoelectric semiconductor fine particles comprises the heat-resistant resin as a binder (Paragraph 0042).
In regards to the limitation that “the inorganic compound exists as a solid in a temperature range of 400 to 900°C”, the Examiner is treating it as a product by process claim, specifically regarding the phrase "exists as a solid in a temperature range of 400 to 900°C".  The thermoelectric semiconductor fine particles, heat resistant resign an inorganic ionic compound are subjected to blending and subsequent heating steps to produce the final product of a thermoelectric conversion material (Instant Specification – Paragraph 0045-0046).
It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same 
Alternatively, in regards to the limitation that “the inorganic ionic compound exists as a solid in a temperature range of 400 to 900°C”.  Applicant discloses that the material of the inorganic ionic compound comprises a lithium cation and a chloride anion (Instant Specification – Paragraph 0022-0023).  Kato et al. discloses the same material of an inorganic ionic compound (Paragraph 0034) and therefore it will, inherently, display the recited properties, namely allowing for the inorganic ionic compound to exist “as a solid in a temperature range of 400 to 900°C”.  See MPEP 2112.01 I.

In view of Claim 2, Kato et al. is relied upon for the reasons given above in addressing Claim 1.  Kato et al. teaches the blending amount is 0.5 to 30% by mass in the thermoelectric semiconductor composition (Paragraph 0041).

In view of Claim 3, Kato et al. is relied upon for the reasons given above in addressing Claim 1.  Kato et al. teaches that the cation is selected from a lithium cation (Paragraph 0034).

In view of Claim 4, Kato et al. is relied upon for the reasons given above in addressing Claim 1.  Kato et al. teaches that the anion component of the inorganic ionic compound comprises a halide anion (Paragraph 0034).

In view of Claim 5, Kato et al. is relied upon for the reasons given above in addressing Claim 1.  Kato et al. teaches that the halide anion comprises at least one selected from the group consisting of Cl-, Br- -and I- (Paragraph 0034).



In view of Claim 8, Kato et al. is relied upon for the reasons given above in addressing Claim 1.  Kato et al. teaches that the thermoelectric semiconductor fine particles are fine particles of bismuth-tellurium-based thermoelectric semiconductor material (Paragraph 0026-0027).

In view of Claim 9, Kato et al. is relied upon for the reasons given above in addressing Claim 1.  Kato et al. teaches that the support is a plastic film (Paragraph 0018-0019).

In view of Claim 10, Kato et al. teaches a method for producing a thermoelectric conversion material having on a support a thin film of a thermoelectric composition (Abstract & Paragraph 0017) comprising:
thermoelectric semiconductor fine particles that have an average particle size of 10 nm to 200 microns (Paragraph 0029);
a heat-resistant resin (Paragraph 0042);
and an inorganic ionic compound (Paragraph 0033-0034);
the inorganic ionic compound can comprise a lithium cation and the anions can be selected from inorganics such as a bromide ion (or the like);
wherein a bond between the thermoelectric semiconductor fine particles comprises the heat-resistant resin as a binder (Paragraph 0042);
the method comprising applying the thermoelectric semiconductor composition comprising thermoelectric semiconductor fine particles, the heat resistant resin and the 
In regards to the limitation that “the inorganic compound exists as a solid in a temperature range of 400 to 900°C”, the Examiner is treating it as a product by process claim, specifically regarding the phrase "exists as a solid in a temperature range of 400 to 900°C".  The thermoelectric semiconductor fine particles, heat resistant resign an inorganic ionic compound are subjected to blending and subsequent heating steps to produce the final product of a thermoelectric conversion material (Instant Specification – Paragraph 0045-0046).
It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).  
Alternatively, in regards to the limitation that “the inorganic ionic compound exists as a solid in a temperature range of 400 to 900°C”.  Applicant discloses that the material of the inorganic ionic compound comprises a lithium cation and a chloride anion (Instant Specification – Paragraph 0022-0023).  Kato et al. discloses the same material of an inorganic ionic compound (Paragraph 0034) and therefore it will, inherently, display the recited properties, namely allowing for the inorganic ionic compound to exist “as a solid in a temperature range of 400 to 900°C”.  See MPEP 2112.01 I.

In view of Claim 11, Kato et al. is relied upon for the reasons given above in addressing Claim 10.  Kato et al. teaches that the support is a plastic film (Paragraph 0018-0019).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2015/0228879 A1) in view of Ramanth et al. (US 2012/0111385 A1).


Ramanth et al. teaches the use of the inorganic ionic compound KBr (Paragraph 0022) and that these particles display 5-10% higher thermoelectric power factors that other known materials (Paragraph 0007).  Accordingly, it would have been obvious to one of ordinary skill in the art to utilize the inorganic compound KBr as disclosed by Ramanth et al. in Kato et al. thermoelectric conversion material for the advantage of having a material with a higher thermoelectric power factor.


Response to Arguments
Applicant argues that Kato et al. does not disclose that the inorganic compound exists as a solid in a temperature range of 400 to 900°C.  The Examiner respectfully points out to Applicant that In regards to the limitation that “the inorganic compound exists as a solid in a temperature range of 400 to 900°C”, the Examiner is treating it as a product by process claim, specifically regarding the phrase "exists as a solid in a temperature range of 400 to 900°C".  The thermoelectric semiconductor fine particles, heat resistant resign an inorganic ionic compound are subjected to blending and subsequent heating steps to produce the final product of a thermoelectric conversion material (Instant Specification – Paragraph 0045-0046).
It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).  


Applicant argues that the instant specification demonstrates an excellent effect is exerted when the inorganic ionic compound (as a solid) is used.  The Examiner respectfully points out to Applicant that evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973).
In arguendo, an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  In the instant case, that would be Kato et al., wherein comparative example I does not include an inorganic ionic compound.  Accordingly, for at least these reasons, this argument is unpersuasive.

Applicant argues that it would not be obvious to combine Kato et al. with Ramanth et al. because Bi2Te3 nanoplates are dispersed in KBr, KBr is not dispersed in Bi2Te3 of an embodiment of the invention.  The Examiner respectfully points out to Applicant that Kato et al. does not disclose that the inorganic ionic compound is KBr or KI but discloses that any known one or commercially available one is employable.

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Accordingly, for the reasons stated above, this argument is unpersuasive. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726